Lumpkin, Justice.
Montfort sued for a divorce. Defendant filed a cross-libel, and the first verdict was in her favor. At the next term the jury again found in her favor, and that both parties be at liberty to marry again. After reading the verdict in open court, the jury explained that it was their intention to allow Mrs. Montfort to marry again. We are at a loss to conjecture why an "explanation was needed. The verdict explicitly allowed both parties to marry again, and certainly as to Mrs. Montfort, who prevailed in the case, there seems to have been no need of an oral confirmation by the jury of the intention expressed in the verdict to confer upon her this right. The judge permitted the verdict to- be read and received in open court, but before the adjournment of the court, ordered it to be revised, refusing Montfort the right to marry again. The court also refused to sign a decree based upon the verdict as rendered, but entered a judgment reciting “that upon consideration and revision of the verdict” Mrs Montfort be totally divoi’ced and allowed to contract marriage, and “that the right allowed by the jury to the plaintiff, Montfort, to again contract marriage be by this revision of the finding refused.”
*642Under tbe provisions of art. 6, sec. 15, par. 2, óf tbe constitution (Code, §5166), tbe jury rendering tbe final verdict in a divorce case bave tbe power, and it is tbeir duty, to determine tbe rights and disabilities of tbe parties. This tbe jury did plainly and unequivocally in tbe case at bar, and tbe presiding judge bad no powder to revise, or in any manner modify, tbeir verdict. He evidently overlooked tbe fact that tbe constitution of 1868, making tbe final verdict in a divorce case “subject to tbe revision of tbe court,” bad been changed in our present constitution, by omitting tbe words quoted, and bis undertaking to revise tbe verdict was, therefore, wholly unauthorized. He should not bave permitted any oral explanation of tbe verdict, but should bave rendered a proper decree upon it as returned, providing therein that both parties should bave tbe right to marry again. Judgment reversed.